Order, Supreme Court, Bronx County (Irma Vidal Santaella, J.), entered October 2, 1985, which, inter alia, granted plaintiff’s motion for summary judgment against the defendants Michael Sonnenfeldt and George Kyriakoudes on the issue of liability, unanimously affirmed, without costs.
On this motion for summary judgment plaintiff submitted a copy of a proposed settlement agreement, acknowledged by defendant Sonnenfeldt in his affidavit to have "resolved the matter”, and signed and initialed by defendants Kyriakoudes and Sonnenfeldt, in which they admit that they were personally served with the summons and verified complaint and that they have no defenses to the complaint or any counterclaims against the plaintiff. That the statement is contained in a settlement document is immaterial, for while evidence of settlement negotiations is generally inadmissible, admissions of fact made in connection with settlement negotiations are admissible. (E.g., White v Old Dominion S. S. Co., 102 NY 661; Bellino v Bellino Constr. Co., 75 AD2d 630; see generally, Admissibility of Admissions Made In Connection With Offers Or Discussions Of Compromise, Ann., 15 ALR3d 13.)
We have examined the other issues raised on this appeal and cross appeal and find them without merit. Concur — Sullivan, J. P., Asch, Fein, Kassal and Ellerin, JJ.